EX-7m AMENDMENT NO. 12 to the VARIABLE ANNUITY GMIB REINSURANCE AGREEMENT Effective March 1, 2005 Between JACKSON NATIONAL LIFE INSURANCE COMPANY of NEW YORK (“CEDING COMPANY”) and ACE TEMPEST LIFE REINSURANCE LTD. (“REINSURER”) Effective September 28, 2009, this Amendment is hereby attached to and becomes a part of the above-described Reinsurance Agreement.It is mutually agreed that the Agreement will be amended to include new investment funds, to show fund name changes and to show fund mergers. To effect these changes, the following provision of this Agreement is hereby amended: § Schedule B-2,Subaccounts Subject to this Reinsurance Agreement, Amendment # 11, is hereby replaced by the attached Schedule B-2. Jackson National Life InsuranceACE Tempest Life Reinsurance Ltd. Company of New York ByLisa C. Drake ByHuan Tseng_ Name _ Lisa C.
